  1 THOMAS B. WALPER (State Bar No. 96667)
    thomas.walper@mto.com
  2 JOHN W. BERRY (State Bar No. 295760)
    john.berry@mto.com
  3 MUNGER, TOLLES & OLSON LLP
    350 South Grand Avenue, Fiftieth Floor
  4 Los Angeles, California 90071-3426
    Telephone:    (213) 683-9100
  5 Facsimile:    (213) 687-3702

  6 RACHAEL E. MENY (State Bar No. 178514)
    rmeny@keker.com
  7 THOMAS E. GORMAN (State Bar No. 279409)
    tgorman@keker.com
  8 KEKER, VAN NEST & PETERS LLC
    633 Battery Street
  9 San Francisco, California 94111-1809
    Telephone:     (415) 391-5400
 10 Facsimile:     (415) 397-7188

 11 Counsel for Google LLC

 12

 13                          UNITED STATES BANKRUPTCY COURT
 14                          NORTHERN DISTRICT OF CALIFORNIA
 15                                  SAN FRANCISCO DIVISION
 16

 17 In re                                        Bankruptcy Case No. 20-30242 (HLB)

 18 ANTHONY SCOTT LEVANDOWSKI,                   Chapter 11

 19                     Debtor.                  Hon. Hannah L. Blumenstiel

 20
      ANTHONY SCOTT LEVANDOWSKI,                 Adv. Proceeding No. 20-03050_
 21
                        Plaintiff,
 22                                              GOOGLE LLC’S NOTICE OF MOTION
      UBER TECHNOLOGIES, INC.,                   AND MOTION TO INTERVENE
 23
                        Defendant.               Date:        September 3, 2020
 24                                              Time:        2:00 p.m. (PST)
                                                 Place:       (Telephonic Appearances Only)
 25                                                           United States Bankruptcy Court
                                                              450 Golden Gate Ave.
 26                                                           Courtroom 19, 16th Floor
                                                              San Francisco, CA 94102
 27

 28

Case: 20-03050   Doc# 14     Filed: 07/31/20   Entered: 07/31/20 17:32:36     Page 1 of 3
  1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

  2          1.     PLEASE TAKE NOTICE that on September 3, 2020 at 2:00 p.m., or as soon as
  3 thereafter as counsel may be heard, in Courtroom 19 at the United States Bankruptcy Court for the

  4 Northern District of California in San Francisco, located at 450 Golden Gate Avenue, 16th Floor,

  5 San Francisco, CA 94102 before the Honorable Hannah L. Blumenstiel, Google LLC (“Google”)

  6 will and hereby does move this Court for an order granting Google LLC’s Motion to Intervene. A

  7 proposed order is attached as Exhibit A.

  8          2.     Debtor Anthony Levandowski (the “Debtor”) filed this proceeding, No. 20-03050,

  9 objecting to Uber Technologies, Inc.’s (“Uber”) proof of claim and seeking declaratory relief,

 10 specific performance and damages against Uber. This proceeding primarily concerns the

 11 enforceability of an Indemnification Agreement that Uber and the Debtor signed in April 2016, by

 12 which Uber agreed to indemnify the Debtor against claims brought by his former employer,

 13 Google. See Dkt. No. 1 (Compl.), Ex. A. Google holds a $179 million judgment against the

 14 Debtor that is covered by this indemnity, and now moves for an order permitting it to intervene in

 15 this proceeding so that it can participate and be heard on issues surrounding this Uber indemnity

 16 and other related issues that are core to this bankruptcy.

 17          3.     This Motion is based upon this Notice of Motion, the attached Memorandum of

 18 Points and Authorities in support thereof, the Declaration of Alexander Gorin filed

 19 contemporaneously herewith, all papers and pleadings from this case on file with the Court, all

 20 other matters of which the Court may take judicial notice, any further evidence or argument

 21 offered to the Court at the hearing on this Motion, and any other matters that the Court may

 22 consider.

 23 //

 24 //

 25 //

 26 //

 27 //

 28 //

Case: 20-03050      Doc# 14     Filed: 07/31/20      -1-
                                                    Entered: 07/31/20 17:32:36     Page 2 of 3
             NOTICE OF MOTION AND MOTION TO GRANT GOOGLE LLC’S MOTION TO INTERVENE
  1 Dated: July 31, 2020
                                             By:            John W. Berry
  2                                                John W. Berry
                                                   MUNGER, TOLLES & OLSON LLP
  3                                                350 South Grand Avenue, 50th Floor
                                                   Los Angeles, California 90071-3426
  4                                                (213) 683-9571
                                                   john.berry@mto.com
  5
                                             By:            Rachael Meny
  6
                                                   Rachael Meny
  7                                                KEKER, VAN NEST & PETERS LLP
                                                   633 Battery Street
  8                                                San Francisco, California 94107-1809
                                                   (415) 391-5400
  9                                                rmeny@keker.com

 10                                          Counsel for Google LLC

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 20-03050   Doc# 14   Filed: 07/31/20      -2-
                                               Entered: 07/31/20 17:32:36     Page 3 of 3
           NOTICE OF MOTION AND MOTION TO GRANT GOOGLE LLC’S MOTION TO INTERVENE
